UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4680


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEVIE PRINCE, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:14-cr-00397-NCT-1)


Submitted:   May 31, 2016                 Decided:   June 22, 2016


Before GREGORY, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George E. Crump, III, Rockingham, North Carolina, for Appellant.
Kyle D. Pousson, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Stevie Prince, Jr., appeals his conviction and 120-month

sentence after pleading guilty to possession of firearms by a

convicted     felon,    in   violation       of     18       U.S.C.    §§ 922(g)(1),

924(a)(2) (2012).        Prince’s counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal but questioning whether

Prince’s sentence was procedurally and substantively reasonable.

Prince has been notified of his right to file a pro se brief,

but he has not filed one.          We affirm.

      We    review     Prince’s    sentence        for       both    procedural   and

substantive     reasonableness         “under      a     deferential        abuse-of-

discretion standard.”           Gall v. United States, 552 U.S. 38, 41

(2007).      We must ensure that the district court committed no

significant procedural error, such as improperly calculating the

Guidelines    range.      Id.     at   51.    If       there    is    no   significant

procedural error, we then consider the sentence’s substantive

reasonableness       under   “the      totality         of     the     circumstances,

including the extent of any variance from the Guidelines range.”

Id.    We presume that a sentence within a properly calculated

Sentencing Guidelines range is reasonable.                          United States v.

Louthian, 756 F.3d 295, 306 (4th Cir.), cert. denied, 135 S. Ct.
421 (2014).      A defendant can rebut this presumption only “by



                                         2
showing that the sentence is unreasonable when measured against

the 18 U.S.C. § 3553(a) factors.”                Id.

     After      reviewing       the     presentence       report       and     sentencing

transcript,       we     conclude       that     Prince’s        sentence       is     both

procedurally and substantively reasonable.                          The district court

properly calculated the advisory Guidelines range, discussed the

applicable      § 3553(a)    factors,      and        sufficiently      explained      its

reasons for imposing the sentence Prince received.                           In addition,

Prince    has     not    made     the    showing        necessary       to     rebut   the

presumption       of    reasonableness         accorded       his    within-Guidelines

sentence.

     In   accordance       with     Anders,      we    have    reviewed       the    entire

record in this case and have found no meritorious issues for

appeal.      We    therefore      affirm       the    district       court’s    judgment.

This court requires that counsel inform Prince, in writing, of

the right to petition the Supreme Court of the United States for

further review.          If Prince requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.         Counsel’s motion must state that a copy thereof

was served on Prince.




                                           3
     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4